Title: To John Adams from William Bentley, 28 September 1810
From: Bentley, William
To: Adams, John



Sir,
Salem. September. 28. 1810.

I have the great pleasure of sending you a portion of the Pears, collected from the Endicott Tree. It is an additional pleasure, that among the increasing demands, Capt E. assures me, that this is the only portion spared from the family, & that I have the direction of it. In Gratitude only are our exclusive faverers rich to us, & this gift I intend as the testimony of my grateful recollection of the Benefacter of my Country. It is beyond the reach of my bounty, but I am happy in blessing him. The kind notice I received, & the confidence it expressed, enriched me.
Believe me, Sir, with sincerity, & / with the highest veneration / of your great talents & immortal services, / your devoted Servant,

William Bentley.